180 S.W.3d 82 (2005)
Scharad T. HUTCHINS, Appellant,
v.
BELLEFONTAINE HABILITATION CENTER, Respondent.
No. ED 86271.
Missouri Court of Appeals, Eastern District, Division Two.
December 27, 2005.
Gregory F. Quinn, Manchester, MO, for appellant.
Yvette G. Hipskind, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Scharad T. Hutchins (hereinafter, "Hutchins") appeals from the trial court's judgment affirming the decision of the *83 Missouri Personnel Advisory Board ("the Board"), which affirmed Hutchins' dismissal from his employer Bellefontaine Habilitation Center. Hutchins raises two points on appeal, claiming the Board's decision was: (1) arbitrary, capricious, and unreasonable because its inferences from the evidence are contrary to the undisputed facts; and (2) unsupported by competent and substantial evidence and is contrary to the overwhelming weight of the evidence when viewed in light of the entire record.
We have reviewed the parties' briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).